                                                                                                        ,,




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _x

 UNITED STATES OF AMERICA,

          -against-                                                    20 CR 659 (CM)
 Jorge Espino Hernandez,
 Pablo Valtierra Mata, and
 Jose Herrera,
                       Defendants.

 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _x



  ORDER ADJOURNING CASE WHILE AWAITING ASSIGNMENT OF TRIAL D TE AND
          SETTING SCHEDULE FOR THE FILING OF IN LIM/NE MOTIONS
                    AND OTHER PRETRIAL DISCLOSURES

 McMahon, J.:

         This case is presently scheduled for a status conference on June 15, 2021, at 1

The Government and defendants have asked the Court to adjourn this matter while the Court

awaits an answer to its request for a fourth quarter trial date, pursuant to the court's C VID-19

trial protocols. (Government letter dated June 7, 2021, ECF Document 39). The reque tis

granted. The case is adjourned as to all defendants until September 23, 2021 at 2:30       peedy

trial time is excluded as to all defendants, through September 23, 2021, in the interests of justice,

to allow time for defense counsel to continue to review the discovery, prepare any pos ible

pretrial motions, discuss pretrial dispositions with the Government, and to otherwise p pare for
                                                                                                .
trial.

         Defendant Espino Hernandez and Defendant Valtierra Mata consent to the excl sion of

time. Id. Defendant Herrera would like to schedule trial as soon as possible and does n t consent
 to the exclusion of time. However, Herrera does not seek a conference before Septe          er 23,

 2021. /d.

         Given the court's continuing COVID restrictions it is not possible to obtain a rial d?te

 prior to the fourth quarter of 2021; all available trial dates during the third calendar q arter are

 taken, including back up slots. The court will put in for a fourth quarter trial date and ope that

 we receive one. If and when the court regains control over its trial calendar (which wi 1 likely be

 when it is safe enough to select multiple juries on the same day and to use regular ju     rooms for

deliberation), the court will assign a prompt trial date to this matter if we don't alread have one

through the central calendar.

        Assuming for the moment that we get a trial date during the period October/ N vember/

December 2021, here is your schedule leading up to trial: Government's 404(b) disclo ures and

Government in limine motions by September 10, 2021; Defense in limine motions and response

to Government in limine motions by September 24, 2021; Government's response to d fondant's

in limine motions by October 1, 2021; 3500 and Giglio material to be turned over to th defense

21 days prior to trial; the Court will schedule a final pre-trial conference 10 days prior o the

assigned trial date.

June 8, 2021

                                                      Colleen McMahon
                                                      District Court Judge


BY ECF TO ALL COUNSEL




                                                 2
